I N T HE C OURT OF A P P E A L S OF T E NNE S S E E

                                                E A S T E RN S E C T I ON




A US T I N P OWDE R C O. , e t a l .                       )    BL OUNT C OUNT Y
                                                           )    03A01- 9607- CV- 00229
         Pl a i nt i f f s - Appe l l e e s                )
                                                           )
                                                           )
         v.                                                )    HON. W. DA L E Y OUNG,
                                                           )    J UDGE
                                                           )
WA L T E R T HOMP S ON                                     )
                                                           )    A F F I RME D I N P A RT ; RE V E RS E D
         De f e n d a n t - A p p e l l a n t              )    I N P A RT a n d RE MA NDE D




HE NR Y T . OGL E OF K NOX V I L L E F OR A P P E L L A NT

E . J E ROME ME L S ON OF K NOX V I L L E F OR A P P E L L E E S




                                          O P I N I O N




                                                                                  Go d d a r d , P . J .




                     T h e De f e n d a n t a p p e a l s a j u d g me n t e n t e r e d b y t h e Bl o u n t

C o u n t y C i r c u i t C o u r t a wa r d i n g t h e P l a i n t i f f s d i s c r e t i o n a r y c o s t s

i nc l udi ng a t t or ne y f e e s .            Thi s a ppe a l a r i s e s f r om a n e a r l i e r

a c t i o n ( s e c o n d l a ws u i t ) s e e k i n g s p e c i f i c p e r f o r ma n c e o f a

s e t t l e me n t a g r e e me n t r e s o l v i n g t h e o r i g i n a l l a ws u i t f i l e d b y t h e

De f e n d a n t .
                     T h e De f e n d a n t , Wa l t e r T h o mp s o n , s u e d t h e P l a i n t i f f s ,

A u s t i n P o wd e r C o mp a n y , Re n f r o C o n s t r u c t i o n C o mp a n y , a n d D & P

C o n s t r u c t i o n C o mp a n y , i n t h e o r i g i n a l l a ws u i t o n Ma r c h 1 , 1 9 9 0 .



I n t h a t s u i t Mr . T h o mp s o n s o u g h t t o r e c o v e r d a ma g e s s u s t a i n e d t o

h i s r e s i d e n c e wh i c h h e c o n t e n d e d wa s c a u s e d b y t h e P l a i n t i f f s '

bl a s t i ng ope r a t i ons .          T h e De f e n d a n t ' s a t t o r n e y s e t t l e d t h e c a s e

bef or e t r i a l .         T h e De f e n d a n t c o n t e s t e d h i s a t t o r n e y ’ s a u t h o r i t y

t o s e t t l e a n d r e f u s e d t o a c c e p t t h e a mo u n t s p e c i f i e d i n t h e

s e t t l e me n t a g r e e me n t .



                     T h e P l a i n t i f f s i n i t i a t e d t h e s e c o n d l a ws u i t o n No v e mb e r

8 , 1 9 9 3 , s e e k i n g s p e c i f i c p e r f o r ma n c e o f t h e s e t t l e me n t

a g r e e me n t .      On J u n e 7 , 1 9 9 4 , t h e T r i a l C o u r t g r a n t e d t h e

P l a i n t i f f s ’ mo t i o n f o r s u mma r y j u d g me n t , a n d t h e De f e n d a n t

a ppe a l e d.        I n A u s t i n P o wd e r C o . v . T h o mp s o n , a n u n r e p o r t e d

dec i s i on f i l e d i n Knoxv i l l e on J a nuar y 27, 1995, t hi s Cour t

v a c a t e d t h e j u d g me n t o f t h e T r i a l C o u r t a n d r e ma n d e d t h e c a s e f o r

a t r i a l o n t h e me r i t s .          On r e ma n d , t h e T r i a l C o u r t f o u n d a f t e r a

b e n c h t r i a l t h a t t h e De f e n d a n t h a d a u t h o r i z e d h i s a t t o r n e y t o

s e t t l e h i s c l a i ms a g a i n s t t h e P l a i n t i f f s a n d e n t e r e d a n o r d e r

r e q u i r i n g s p e c i f i c p e r f o r ma n c e .       T h e De f e n d a n t a p p e a l e d .   I n an

unr e por t e d opi ni on f i l e d i n Knoxv i l l e on Fe br uar y 20, 1996, t hi s

C o u r t a f f i r me d t h e T r i a l C o u r t , r e ma n d e d t h e c a s e f o r o t h e r

ne c e s s a r y pr oc e e di ng s , a nd a s s e s s e d t he c os t s of t he a ppe a l

a g a i n s t t h e De f e n d a n t .




                                                           2
                 On A p r i l 1 6 , 1 9 9 6 , t h e P l a i n t i f f s f i l e d a p e t i t i o n f o r

di s c r e t i ona r y c os t s a nd a t t or ne y f e e s .          At t a c he d t o t hi s pe t i t i on

wa s a n a f f i d a v i t o f J e r o me Me l s o n , t h e P l a i n t i f f s ’ a t t o r n e y ,

out l i ni ng t he Pl a i nt i f f s ’ c os t s .           The Pl a i nt i f f s r e que s t e d $993

f or depos i t i on cos t s , $414. 75 f or c our t c os t s , a nd $1808 f or

a t t or ney f e e s .      The Tr i a l Cour t s c hedul e d a hea r i ng f or Apr i l 22,

1 9 9 6 , a n d i s s u e d a Me mo r a n d u m Op i n i o n o n A p r i l 2 5 , 1 9 9 6 .           In its

o p i n i o n , t h e T r i a l C o u r t s t a t e d t h a t a n e v i d e n t i a r y h e a r i n g wa s

h e l d a n d , b a s e d o n t h i s h e a r i n g , a wa r d e d t h e P l a i n t i f f s $ 2 0 1 8 i n

di s c r e t i onar y c os t s .      Thes e c os t s c ons i s t e d of depos i t i on cos t s

of $700, c our t c os t s of $414. 75, a nd at t or ney f e e s of $904.



                 Al l e g i ng t hat no ev i dent i a r y hea r i ng t ook pl a c e , t he

De f e n d a n t f i l e d a n " E X C E P T I ON" o n Ma y 2 , 1 9 9 6 , a s k i n g t h e T r i a l

C o u r t t o ma k e a n e w o p i n i o n d e l e t i n g t h e wo r d " e v i d e n t i a r y " f r o m

t he or i g i nal opi ni on.            The Tr i a l Cour t e nt e r e d i t s f i nal or der on

t h e s a me d a y , i n c o r p o r a t i n g t h e Me mo r a n d u m Op i n i o n o f A p r i l 2 5 ,

1 9 9 6 , f r o m wh i c h t h e De f e n d a n t a p p e a l s .



                 The i s s ue pr e s e nt e d t o t hi s Cour t on appe a l by bot h

p a r t i e s , wh i c h we r e s t a t e , i s wh e t h e r t h e T r i a l C o u r t a b u s e d i t s

d i s c r e t i o n i n a wa r d i n g t h e P l a i n t i f f s d e p o s i t i o n c o s t s , c o u r t

c os t s , a nd a t t or ne y f e e s .        T r i a l c o u r t s a r e a l l o we d d i s c r e t i o n i n

a wa r d i n g r e a s o n a b l e a n d n e c e s s a r y c o s t s f o r p r e p a r a t i o n a n d t r i a l

of a c a s e .       T h u s , a n a wa r d o f d i s c r e t i o n a r y c o s t s wi l l o n l y b e

r e v e r s e d i f t h e t r i a l c o u r t a b u s e d i t s d i s c r e t i o n i n ma k i n g s u c h




                                                        3
a n a wa r d .      L o c k v . Na t i o n a l Un i o n F i r e I n s . C o . o f P i t t s b u r g h ,

P a . , 8 0 9 S . W. 2 d 4 8 3 ( T e n n . 1 9 9 1 ) .



                  The Tr i a l Cour t di d not a bus e i t s di s c r e t i on i n

a wa r d i n g c o u r t c o s t s o f $ 4 1 4 . 7 5 .       A pr e v a i l i ng par t y i n a c i v i l

a c t i on i s e nt i t l e d t o f ul l c os t s unl e s s t he l a w or a c our t

d i r e c t s o t h e r wi s e .    T. C. A. 20- 12- 101.            I n t hi s c a s e , no l a w

d e n i e s t h e p r e v a i l i n g P l a i n t i f f s a n a wa r d o f c o s t s .



                  Re l y i n g o n Os t e r v . Y a t e s , 8 4 5 S . W. 2 d 2 1 5 ( T e n n . 1 9 9 2 ) ,

t h e De f e n d a n t a r g u e s t h a t t h e T r i a l C o u r t a b u s e d i t s d i s c r e t i o n

i n a wa r d i n g d e p o s i t i o n c o s t s b e c a u s e n o e v i d e n t i a r y h e a r i n g wa s

h e l d a n d n o wi t n e s s e s we r e p r e s e n t e d s u p p o r t i n g t h e n e c e s s i t y a n d

r e a s onabl e nes s of t hes e c os t s .              T h e De f e n d a n t a l s o c o n t e n d s t h a t

h e wa s d e n i e d d u e p r o c e s s b e c a u s e t h e T r i a l C o u r t d i d n o t h a v e a n

e v i de nt i a r y he a r i ng .



                  We f i n d t h e De f e n d a n t ’ s a r g u me n t s c o n c e r n i n g t h e a wa r d

o f d e p o s i t i o n c o s t s t o b e wi t h o u t me r i t .         The Tr i a l Cour t ’ s

a u t h o r i t y t o a wa r d d i s c r e t i o n a r y c o s t s i s c o n t r o l l e d b y Ru l e

5 4 . 0 4 o f t h e T e n n e s s e e Ru l e s o f C i v i l P r o c e d u r e .         A l l o wa b l e

di s c r e t i ona r y c os t s i nc l ude r e a s ona bl e a nd ne c e s s a r y c our t

r e por t e r e x pens e s f or depos i t i ons .               Os t e r , s u p r a .    The Cour t i n

Os t e r f o u n d t h a t t h e t r i a l c o u r t a b u s e d i t s d i s c r e t i o n i n

a wa r d i n g d i s c r e t i o n a r y c o s t s b e c a u s e n o a f f i d a v i t s we r e f i l e d , n o

h e a r i n g wa s h e l d , a n d t h e ma t t e r wa s n o t t r e a t e d a s a p o s t - t r i a l

mo t i o n .     I n t h e p r e s e n t c a s e , h o we v e r , t h e P l a i n t i f f s f i l e d a


                                                         4
p o s t - t r i a l mo t i o n f o r d i s c r e t i o n a r y c o s t s a n d a t t o r n e y f e e s

t o g e t h e r wi t h a n a f f i d a v i t o f c o s t s , t h e De f e n d a n t wa s s e r v e d

wi t h a No t i c e o f He a r i n g o n A p r i l 1 5 , 1 9 9 6 , a n d t h e De f e n d a n t

a t t e nded a hea r i ng on Apr i l 22, 1996.                        Be c a u s e t h e De f e n d a n t wa s

g i v e n a r e a s onabl e oppor t uni t y t o pr e par e a nd pr e s e nt i t s

d e f e n s e s a n d o b j e c t i o n s t o t h e mo t i o n , t h e T r i a l C o u r t wa s wi t h i n

i t s d i s c r e t i o n i n a wa r d i n g d e p o s i t i o n c o s t s .



                  F i n a l l y , t h e De f e n d a n t c o n t e n d s t h a t t h e T r i a l C o u r t

a b u s e d i t s d i s c r e t i o n i n a wa r d i n g a t t o r n e y f e e s t o t h e

Pl a i nt i f f s .    Ru l e 5 4 . 0 4 o f t h e T e n n e s s e e Ru l e s o f C i v i l P r o c e d u r e

d o e s n o t p r o v i d e f o r t h e a wa r d o f a t t o r n e y f e e s .          T h e De f e n d a n t

i s c o r r e c t t h a t a t t o r n e y f e e s a r e o n l y a wa r d e d i f p r o v i d e d f o r b y

c ont r a c t , s t a t ut e , or a r e c ogni z e d gr ound of e qui t y .                    St at e v.

T h o ma s , 5 8 5 S . W. 2 d 6 0 6 ( T e n n . 1 9 7 9 ) .       T h e T e n n e s s e e S u p r e me C o u r t

n o t e d i n L o c k , s u p r a , t h a t t r i a l c o u r t s a r e n o t a l l o we d t o a wa r d

a t t o r n e y f e e s u n d e r Ru l e 5 4 . 0 4 .        T h e A d v i s o r y C o mmi t t e e C o mme n t

t o t h e 1 9 9 3 A me n d me n t o f Ru l e 5 4 . 0 4 s t a t e s t h a t t h e a me n d e d r u l e

i s c o n s i s t e n t wi t h t h e S u p r e me C o u r t ’ s i n t e r p r e t a t i o n i n L o c k .

B e c a u s e n o c o n t r a c t o r s t a t u t e p r o v i d e s f o r t h e a wa r d o f a t t o r n e y

f e e s , t h e P l a i n t i f f s mu s t e s t a b l i s h a r e c o g n i z e d g r o u n d o f e q u i t y

f o r t h e T r i a l C o u r t t o h a v e t h e d i s c r e t i o n t o a wa r d s u c h f e e s .



                  Re l y i n g o n Wi l l i a m H. I n ma n , Gi b s o n ’ s S u i t s i n

C h a n c e r y , 7 t h E d . ( 1 9 8 8 ) , t h e P l a i n t i f f s a r g u e t h a t t h e f o l l o wi n g

e q u i t a b l e p r i n c i p l e s a p p l y t o e n a b l e t h e T r i a l C o u r t t o a wa r d

a t t or ne y f e e s :


                                                        5
         1.    E q u i t y r e g a r d s t h a t a s d o n e wh i c h o u g h t       t o be done .
               §2 1 , P a g e 2 4 .


         2.    No o n e c a n t a k e a d v a n t a g e o f h i s o wn wr o n g . §2 1 ,
               Pa g e 25.

         3.    No o n e o u g h t t o s u f f e r b e c a u s e o f wh a t o t h e r s h a v e
               s a i d o r d o n e . §4 0 , P a g e 4 4 .



T h e P l a i n t i f f s d o n o t c i t e a n y c a s e l a w a p p l y i n g t h e s e ma x i ms o f

e q u i t y t o j u s t i f y a n a wa r d o f a t t o r n e y f e e s t o t h e p r e v a i l i n g

pa r t y .    I f t h e P l a i n t i f f s a r e c o r r e c t t h e s e g e n e r a l ma x i ms o f

e q u i t y c o u l d a l l o w a n a wa r d o f a t t o r n e y f e e s t o a l mo s t a l l

pr e v a i l i ng pa r t i e s .     We a r e n o t p e r s u a d e d t h a t a n y o f t h e s e

ma x i ms a r e r e c o g n i z e d g r o u n d s o f e q u i t y e n v i s i o n e d b y t h e Ru l e

a u t h o r i z i n g a n a wa r d o f a t t o r n e y f e e s .



                 The Pl a i nt i f f s a l s o a r g ue t ha t a n e x c e pt i on a ppl i e s t o

t he g e ne r a l r ul e t ha t a t t or ne y f e e s a r e not a pa r t of c os t s

a wa r d a b l e t o t h e p r e v a i l i n g p a r t y .     The Pl a i nt i f f s a r g ue t ha t

b e c a u s e t h e y h a v e b e e n h o l d i n g o r p r e s e r v i n g t h e a mo u n t o f t h e

d i s p u t e d s e t t l e me n t , $ 1 3 , 5 0 0 , t h e y a r e e n t i t l e d t o a t t o r n e y f e e s

o u t o f t h a t a mo u n t .       The Pl a i nt i f f s r e l y on F i f t h Thi r d Co. v .

Mo o r e l a n d E s t a t e s Ho me o wn e r s A s s ’ n , 6 3 9 S . W. 2 d 2 9 2 ( T e n n . A p p .

1 9 8 2 ) ( a p p l i c a t i o n f o r p e r mi s s i o n t o a p p e a l d e n i e d b y t h e

T e n n e s s e e S u p r e me C o u r t A u g u s t 3 0 , 1 9 8 2 ) ,    a nd F r e nc h v .

A p p a l a c h i a n E l e c . C o - o p . , 5 8 0 S . W. 2 d 5 6 5 ( T e n n . A p p . 1 9 7 8 ) ( c e r t .

d e n i e d b y t h e T e n n e s s e e S u p r e me C o u r t A p r i l 2 , 1 9 7 9 ) ,       f or t he

p r o p o s i t i o n t h a t wh e r e t h e r e a r e f u n d s t h a t a p a r t y h a s




                                                        6
p r e s e r v e d , t h e p a r t y ma y b e p a i d a t t o r n e y f e e s o u t o f s u c h f u n d s .



                 We b e l i e v e t h e P l a i n t i f f s ’ r e l i a n c e o n t h e s e c a s e s t o

b e mi s p l a c e d .    T h e C o u r t i n F r e n c h f o u n d t h a t t h e a wa r d o f

a t t or ne y f e e s t o t he pr e v a i l i ng pa r t y , a bs e nt a c ont r a c t

p r o v i d i n g f o r i t , wa s a g a i n s t p u b l i c p o l i c y u n l e s s t h e f u n d s we r e

bei ng pr ot e c t e d by t he c our t a g a i ns t t hr e a t e ned l os s .                     The Cour t

i n Mo o r e l a n d E s t a t e s f o u n d ( a t p a g e 2 9 8 ) :



                  I n t he a bs e nce of pr oper t y or f unds bef or e t he
        c our t , or s t a t ut e , or c ont r a c t of t he pa r t i e s , t he
        p u b l i c p o l i c y o f T e n n e s s e e i s o p p o s e d t o t h e a l l o wa n c e
        of a t t or ne y s f e e s of t he s uc c e s s f ul pa r t y a g a i ns t t he
        de f e a t e d pa r t y .



                 T h e C o u r t o f A p p e a l s i n Mo o r e l a n d E s t a t e s r e v e r s e d t h e

C h a n c e l l o r ’ s a wa r d o f a t t o r n e y f e e s b e c a u s e t h e r e wa s " n o

p r o p e r t y b e f o r e t h e C o u r t wh i c h h a v e b e e n p r e s e r v e d , e i t h e r b y

p l a i n t i f f o r d e f e n d a n t s , o u t o f wh i c h a t t o r n e y f e e s ma y b e p a i d . "



                 The Pl a i nt i f f s poi nt t o no pr oof i n t he r e c or d t o

s u p p o r t i t s c l a i m t h a t a n y f u n d s we r e s e t a s i d e .            I n r e l y i ng on

t h i s g r o u n d o f e q u i t y , t h e mo v i n g p a r t y i s n o t e n t i t l e d t o t h e

a wa r d a s a ma t t e r o f c o u r s e , b u t mu s t c a r r y t h e b u r d e n o f p r o o f

i n e s t a b l i s h i n g i t s e n t i t l e me n t .       K i mb r o u g h v . Un i o n P l a n t e r s

N a t ’ l Ba n k . , 7 6 4 S . W. 2 d 2 0 3 ( T e n n . 1 9 8 9 ) .         F u r t h e r mo r e , f o r t h i s

g r o u n d o f e q u i t y t o a p p l y , t h e f u n d s mu s t b e b e f o r e t h e c o u r t .

I t d o e s n o t f o l l o w, a s t h e P l a i n t i f f s i n c o r r e c t l y c o n t e n d , t h a t

wh e n a p a r t y h a s a l l e g e d l y s e t a s i d e f u n d s i n d e p e n d e n t o f t h e


                                                           7
c our t , t ha t s uc h pa r t y i s e nt i t l e d t o a t t or ne y f e e s upon

pr e v a i l i ng i n cour t .        Be c a u s e n o g r o u n d i n e q u i t y , c o n t r a c t , o r

s t a t u t e a p p l i e s , a n d b e c a u s e t r i a l c o u r t s a r e n o t a l l o we d u n d e r

R u l e 5 4 . 0 4 t o t a x a t t o r n e y f e e s , we f i n d t h e T r i a l C o u r t a b u s e d

i t s d i s c r e t i o n i n a wa r d i n g t h e P l a i n t i f f s a t t o r n e y f e e s .



                 F o r t h e f o r e g o i n g r e a s o n s we a f f i r m t h e j u d g me n t o f t h e

Tr i a l Cour t a s t o cour t a nd depos i t i on cos t s , but r e v e r s e t he

j u d g me n t wi t h r e s p e c t t o t h e a wa r d o f a t t o r n e y f e e s .         The c a us e

i s r e ma n d e d f o r c o l l e c t i o n o f t h e j u d g me n t a n d c o s t s b e l o w.

C o s t s o f a p p e a l a r e a d j u d g e d o n e - h a l f e q u a l l y b e t we e n t h e

P l a i n t i f f s a n d t h e De f e n d a n t .



                                                     _______________________________
                                                     Ho u s t o n M. Go d d a r d , P . J .


C ON C U R :



_ _ _ _ _ _ _ _________________________
Do n T . Mc Mu r r a y , J .



_ _ _ _ _ _ _ _ ________________________
C h a r l e s D. S u s a n o , J r . , J .




                                                       8